
	
		II
		110th CONGRESS
		2d Session
		S. 3705
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2008
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Small Business Act and the Small Business
		  Investment Act of 1958 to stop the small business credit crunch, and for other
		  purposes.
	
	
		1.Short
			 title; Definitions
			(a)Short
			 TitleThis Act may be cited
			 as the 10 Steps for a Main Street
			 Economic Recovery Act of 2008.
			(b)DefinitionsIn
			 this Act—
				(1)the term
			 Administration means the Small Business Administration;
				(2)the term
			 Administrator means the Administrator of the Small Business
			 Administration; and
				(3)the term
			 small business concern has the same meaning as in section 3 of the
			 Small Business Act (15 U.S.C. 632).
				2.7(a)
			 loans
			(a)Maximum loan
			 amountSection 7(a)(3)(A) of
			 the Small Business Act (15 U.S.C. 636(a)(3)(A)) is amended by striking
			 $1,500,000 (or if the gross loan amount would exceed $2,000,000
			 and inserting $2,500,000 (or if the gross loan amount would exceed
			 $3,000,000.
			(b)Refinancing
			 Existing Loans
				(1)In
			 GeneralSection 7(a) of the Small Business Act (15 U.S.C. 636) is
			 amended by adding at the end the following:
					
						(34)Refinancing
				existing loansA borrower that has received a loan under this
				subsection may refinance the balance of the loan by applying for a loan from
				the lender that made the original loan or with another
				lender.
						.
				(2)Technical
			 amendmentSection 7(a) of the Small Business Act (15 U.S.C.
			 636(a)) is amended by striking (32)
			 Increased and inserting (33)
			 Increased.
				(c)Alternative
			 size standardSection 3(a) of the Small Business Act (15 U.S.C.
			 632(a)) is amended by adding at the end the following:
				
					(5)Optional size
				standard
						(A)In
				generalThe Administrator shall establish an optional size
				standard for business loan applicants under section 7(a) and development
				company loan applicants under title V of the Small Business Investment Act of
				1958 (15 U.S.C. 695 et seq.) that uses maximum tangible net worth and average
				net income as an alternative to the industry size standard.
						(B)Interim
				ruleUntil the date on which the optional size standards
				established under subparagraph (A) are in effect, the alternative size standard
				in section 121.301(b) of title 13, Code of Federal Regulations, or any
				successor thereto, may be used by business loan applicants under section
				7(a).
						.
			(d)Flexibility for
			 Pooling of Large LoansSection 5(g)(1) of the Small Business Act
			 (15 U.S.C. 634(g)(1)) is amended by—
				(1)inserting
			 (A) after (1);
				(2)striking the
			 colon and inserting a period;
				(3)striking
			 Provided and all that follows through
			 certificates and inserting the following:
					
						(B)A trust certificate issued under this
				paragraph
						;
				and
				(4)adding at the end
			 the following:
					
						(C)For a loan of more than $500,000 that
				has been guaranteed by the Administrator under this Act, the Administrator
				shall, on the request of a loan pool assembler, divide the amount of such loan
				into individual guarantees, no 1 of which may exceed $500,000. Not more than 1
				portion of a loan that has been divided under this subparagraph shall be
				included in the same pool. Portions of more than 1 loan divided under this
				subparagraph may be included in the same pool.
						(D)A
				lender that makes or services a loan guaranteed under section 7(a) may purchase
				or hold all or any part of a loan pool that includes a loan made or serviced by
				the lender.
						(E)A
				purchase or holding by a lender described in subparagraph (D) shall not affect
				the guarantee under section 7(a) of a loan in a
				pool.
						.
				3.Community
			 express and rural lending
			(a)Community
			 Express Program EstablishedSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)), as amended by this Act, is amended by adding at the end the
			 following:
				
					(35)Community
				express program
						(A)DefinitionsIn
				this paragraph—
							(i)the term
				community express program means the loan program under this
				paragraph;
							(ii)the term
				eligible small business concern means—
								(I)a small business
				concern owned and controlled by women, as defined in section 29(a)(3);
								(II)a small business
				concern owned by a qualified Indian tribe;
								(III)a small
				business concern owned and controlled by a socially or economically
				disadvantaged individual, as determined by the Administrator;
								(IV)a small business
				concern owned and controlled by veterans;
								(V)a small business
				concern owned and controlled by a member of a reserve component of the Armed
				Forces, as defined in section 101 of title 10, United States Code;
								(VI)a small business
				concern located in an area that the Administrator determines to be a low-income
				or moderate-income area;
								(VII)a HUBZone small
				business concern; and
								(VIII)a small
				business concern located in a special market initiative;
								(iii)the term
				qualified private lender means a private lender that meets such
				requirements as the Administrator shall establish; and
							(iv)the term
				special market initiative means a community, market, or industry
				designated by the Director of a district office of the Administration for
				economic development purposes.
							(B)Loans of
				$150,000 or less
							(i)AuthorizationThe
				Administrator may guarantee timely payment of principal and interest, as
				scheduled, on a loan of not more than $150,000 issued by a qualified private
				lender to a small business concern.
							(ii)Guarantee
				percentageThe Administrator may guarantee not more than 85
				percent of the amount of a loan under this subparagraph.
							(C)Loans of more
				than $150,000
							(i)AuthorizationThe
				Administrator may guarantee timely payment of principal and interest, as
				scheduled, on a loan of more than $150,000 and not more than $300,000 issued by
				a qualified private lender to an eligible small business concern under this
				subparagraph.
							(ii)Guarantee
				percentageThe Administrator may guarantee not more than 75
				percent of a loan the amount of a loan under this subparagraph.
							(D)Qualified
				private lender requirements
							(i)Technical
				assistanceA qualified private lender shall—
								(I)ensure that
				appropriate technical assistance is provided to each borrower that receives a
				loan under the community express program from the qualified private
				lender;
								(II)encourage a
				borrower that receives a loan under the community express program from the
				qualified private lender to use the business development programs of the
				Administration for technical assistance; and
								(III)to the extent
				practicable, use the loan process to work with a borrower that receives a loan
				under the community express program from the qualified private lender, in order
				to—
									(aa)develop a
				business plan, if appropriate;
									(bb)assess the
				strengths and weaknesses of the borrower in management and other relevant
				areas; and
									(cc)provide
				technical assistance to address any assessed weaknesses of the borrower.
									(ii)Collateral
				policy
								(I)In
				generalThe Administrator shall establish a policy relating to
				collateral for loans under the community express program, which shall permit a
				qualified private lender to make a loan of not more than $15,000 without
				collateral.
								(II)LimitationThe
				policy established by the Administrator may not limit the ability of a
				qualified private lender to follow any internal procedure of the lender related
				to collateral.
								(iii)Equity of
				borrowersEach qualified private lender shall verify that a
				borrower receiving a loan under the community express program has an equity
				stake of at least 10 percent in the business concern.
							(iv)Financial
				statementsEach qualified private lender shall obtain a financial
				statement from a borrower before making a loan under the community express
				program.
							(v)Sale of
				loansA qualified private lender may not sell more than 80
				percent of the total dollar value of the loans made by the qualified private
				lender under the community express program to another person or entity.
							(E)Simplification
				of rulesThe Administrator shall review the regulations and
				procedures relating to the community express program to ensure that such
				regulations and procedures are simple and clear and do not create barriers to
				participation in the program.
						(F)Notice and
				commentThe Administrator shall establish policies relating to
				the community express program—
							(i)after notice and
				the opportunity for comment; and
							(ii)not later than 1
				year after the date of enactment of this
				paragraph.
							.
			(b)Rural Lender
			 and New Lender Outreach ProgramSection 7(a) of the Small
			 Business Act (15 U.S.C. 636(a)), as amended by this Act, is amended by adding
			 at the end the following:
				
					(36)Rural lender
				and new lender outreach program
						(A)DefinitionsIn
				this paragraph—
							(i)the term
				new lender means a lender that has not made more than 20 loans
				guaranteed by the Administrator during the 3-year period ending on the date on
				which the applicable loan is submitted (including a lender that has not made a
				loan guaranteed by the Administration);
							(ii)the term
				rural area has the meaning given that term in subsection (m);
				and
							(iii)the term
				rural lender means a lender that—
								(I)is located in a
				rural area; and
								(II)made not more
				than 20 loans guaranteed by the Administration during the 3-year period ending
				on the date on which the applicable loan application is submitted (including a
				lender that has not made a loan guaranteed by the Administration).
								(B)ProgramThe
				Administrator shall carry out a rural lender and new lender outreach program,
				under which the Administrator may guarantee timely payment of principal and
				interest, as scheduled, on a loan to a small business concern of not more than
				$500,000 made by a rural lender or a new lender.
						(C)Loan
				processing
							(i)In
				generalThe Administrator shall establish, for loans guaranteed
				under this paragraph—
								(I)streamlined
				application and documentation requirements; and
								(II)minimum credit
				standards necessary to provide for a reasonable assurance of repayment, in
				accordance with paragraph (6).
								(ii)New lender
				training and certificationThe Administrator may guarantee a loan
				made by a new lender under this paragraph if the Administrator—
								(I)provides the new
				lender with training described in subparagraph (D); and
								(II)determines that
				the new lender meets minimum standards for program knowledge, borrower
				eligibility, and underwriting standards.
								(iii)Approval or
				disapprovalFor a loan guaranteed under this paragraph, the
				Administrator shall approve or disapprove the loan in as expedited manner as
				practicable.
							(D)TrainingAt
				regularly scheduled intervals and upon request by a new lender or rural lender
				the Administrator shall provide training for new lenders and rural lenders on
				the loan guarantee program under this
				subsection.
						.
			(c)Electronic
			 Online Loan Underwriting Program Guide
				(1)PurposeThe
			 purpose of this subsection is to assist rural lenders and new lenders in making
			 more loans of good underwriting quality to small business concerns.
				(2)Online
			 underwriting guideThe Administrator shall establish an online
			 underwriting program guide (in this subsection referred to as the
			 guide) to develop the lending capacity of rural lenders and new
			 lenders (as such terms are defined in paragraph (36) of section 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)), as added by this Act).
				(3)RequirementsThe
			 guide—
					(A)is not intended
			 to replace the internal credit scoring and loan approval process of a
			 lender;
					(B)shall demonstrate
			 the steps the Administrator expects a lender to take in making a loan under a
			 program of the Administration;
					(C)shall assist a
			 lender in using the internal credit evaluation processes of the lender to make
			 a loan under a program of the Administration and build the capacity and ability
			 of the lender to make such loans;
					(D)shall provide
			 simple steps to assist a lender that has not made a loan guaranteed by the
			 Administration through the loan application process for a loan under section
			 7(a) of the Small Business Act (15 U.S.C. 636(a));
					(E)shall include
			 information, guidance, sample documentation, questions and answers, and any
			 other information necessary to guide a lender through the process of making a
			 loan guaranteed by the Administration in a systematic and simple fashion;
			 and
					(F)shall include
			 information relating to—
						(i)loan application
			 and preapproval;
						(ii)loan
			 underwriting;
						(iii)requirements
			 after loan approval;
						(iv)preparation for
			 loan closing;
						(v)closing the loan;
			 and
						(vi)servicing the
			 loan.
						(4)Electronically
			 submitted loansThe Administrator shall use the guide as a means
			 to increase the number of applications for loan guarantees submitted
			 electronically for approval from rural lenders and new lenders.
				4.504
			 loans
			(a)Maximum loan
			 amounts under 504 programSection 502(2)(A) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(2)(A)) is amended—
				(1)in clause (i), by striking
			 $1,500,000 and inserting $2,250,000;
				(2)in clause (ii),
			 by striking $2,000,000 and inserting $3,000,000;
			 and
				(3)in clause (iii),
			 by striking $4,000,000 and inserting
			 $5,500,000.
				(b)Businesses in
			 low-income communities
				(1)GoalsSection
			 501(d)(3)(A) of the Small Business Investment Act of 1958 (15 U.S.C.
			 695(d)(3)(A)) is amended by inserting after business district
			 revitalization, the following: or expansion of businesses in a
			 low-income community, as defined in section 45D(e) of the Internal Revenue Code
			 of 1986 and implementing regulations,.
				(2)Additional
			 incentivesSection 502 of the Small Business Investment Act of
			 1958 (15 U.S.C. 696) is amended by adding at the end the following:
					
						(7)Low-income
				communities
							(A)Loan
				amountNotwithstanding paragraph (2)(A)(ii), a loan under this
				section for use in a low-income community described in section 501(d)(3)(A) may
				not exceed $5,500,000.
							(B)Size
				standardsFor purposes of determining eligibility for a loan
				under this section for use in a low-income community described in section
				501(d)(3)(A), the size standards established by the Administrator under section
				3 of the Small Business Act (15 U.S.C. 632) shall be increased by 25
				percent.
							(C)Personal
				liquidity
								(i)In
				generalFor any loan under this section for use in a low-income
				community described in section 501(d)(3)(A), the amount of personal resources
				of an owner that are excluded from the amount required to be provided to reduce
				the portion of the project funded by the Administration shall be not less than
				25 percent more than that required for other loans under this section.
								(ii)DefinitionIn
				this subparagraph, the term owner means any person that owns not
				less than 20 percent of the equity of the small business concern applying for
				the applicable
				loan.
								.
				(c)Additional
			 equity injectionsSection
			 502(3)(B)(ii) of the Small Business Investment Act of 1958 (15 U.S.C.
			 696(3)(B)(ii)) is amended to read as follows:
				
					(ii)Funding from
				institutionsIf a small business concern—
						(I)provides the
				minimum contribution required under subparagraph (C), not less than 50 percent
				of the total cost of any project financed under clause (i), (ii), or (iii) of
				subparagraph (C) shall come from the institutions described in subclauses (I),
				(II), and (III) of clause (i) of this subparagraph; and
						(II)provides more
				than the minimum contribution required under subparagraph (C), any excess
				contribution may be used to reduce the amount required from the institutions
				described in subclauses (I), (II), and (III) of clause (i) of this
				subparagraph, except that the amount from such institutions may not be reduced
				to an amount that is less than the amount of the loan made by the
				Administrator.
						.
			(d)Refinancing
			 under the local development business loan programSection 502 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696), as amended by this Act, is amended by
			 adding at the end the following:
				
					(8)Permissible
				debt refinancing
						(A)In
				generalAny financing approved under this title may include a
				limited amount of debt refinancing.
						(B)ExpansionsIf
				the project involves expansion of a small business concern which has existing
				indebtedness collateralized by fixed assets, any amount of existing
				indebtedness that does not exceed 1/2 of the project cost
				of the expansion may be refinanced and added to the expansion cost, if—
							(i)the proceeds of
				the indebtedness were used to acquire land, including a building situated
				thereon, to construct a building thereon, or to purchase equipment;
							(ii)the borrower has
				been current on all payments due on the existing debt for not less than 1 year
				preceding the date of refinancing; and
							(iii)the financing
				under section 504 will provide better terms or rate of interest than exists on
				the debt at the time of
				refinancing.
							.
			(e)Job Creation
			 RequirementsSection 501(e) of the Small Business Investment Act
			 of 1958 (15 U.S.C. 695(e)) is amended—
				(1)in paragraph (1),
			 by striking $50,000 and inserting $65,000;
			 and
				(2)in paragraph (2),
			 by striking $50,000 and inserting $65,000.
				5.Guarantee and
			 sale of bank financings with 504 loan program
			(a)DefinitionsIn
			 this section—
				(1)the term
			 pool assembler means a financial institution that—
					(A)organizes and
			 packages a loan pool by acquiring the guaranteed portion of third party
			 financings guaranteed by the Administrator under subsection (b);
					(B)resells
			 fractional interests in the loan pool to registered holders; and
					(C)directs that the
			 fiscal and transfer agent of the Administrator to issue trust certificates;
			 and
					(2)the term
			 third party financing means a financing described in section
			 502(3)(B)(ii) of the Small Business Investment Act of 1958 (15 U.S.C.
			 696(3)(B)(ii))—
					(A)made on or before
			 the date of enactment of this Act;
					(B)that provides for
			 the payment of interest at a fixed rate or under a variable rate index (plus a
			 spread) based upon Prime rate, a London Interbank Offered Rate (or LIBOR), a
			 Federal Home Loan Bank rate, a United States Treasury rate, or a generally
			 accepted market index rate approved by the Administrator;
					(C)that provides
			 amortized payments with a maturity of not more than 25 years; and
					(D)for which the
			 borrower—
						(i)is current on all
			 payments due on the loan on the date on which the loan is guaranteed under
			 subsection (b); and
						(ii)has not been
			 more than 29 days past due on a payment during the 12-month period ending on
			 the date on which the loan is guaranteed under subsection (b).
						(b)Loan
			 guarantee
				(1)In
			 generalTo the extent amounts are provided in advance in
			 appropriations Acts, and in accordance with this subsection, upon application
			 of a pool assembler who has acquired a third party financing, the Administrator
			 shall guarantee the timely repayment of principal and interest on 80 percent of
			 the balance of the third party financing outstanding on the date of the
			 guarantee.
				(2)LendersA
			 lender that made a third party financing guaranteed under paragraph (1)—
					(A)shall—
						(i)agree to hold and
			 service the note issued as part of the third party financing;
						(ii)comply with the
			 reporting and payment remittance requirements of the Administrator; and
						(iii)enter a
			 secondary participation guaranty agreement with the Administrator and the
			 fiscal and transfer agent of the Administrator; and
						(B)may collect and
			 retain all of any applicable prepayment penalties otherwise provided in the
			 event the third party financing is prepaid.
					(3)Guarantee
			 feeTo cover the costs of guarantees under this subsection and
			 the cost of issuing trust certificates under subsection (c), a lender that made
			 a third party financing guaranteed under paragraph (1) shall pay to the
			 Administrator—
					(A)a one-time fee
			 equal to 1 percent of the net amount of the third party financing guaranteed by
			 the Administration, payable on the date on which the third party financing is
			 guaranteed; and
					(B)a monthly fee on
			 the unpaid balance of the net amount of the third party financing guarantee at
			 the rate of 25 basis points per year.
					(4)Maximum
			 amountThe Administrator may guarantee a total amount of not more
			 than $6,000,000,000 in third party financings under this subsection.
				(5)Termination of
			 authorityThe authority of the Administrator to guarantee a third
			 party financing under this subsection shall terminate on September 30,
			 2010.
				(6)AppropriationIn
			 addition to any other amounts appropriated, there are appropriated for the
			 fiscal year ending September 30, 2009, for the Business Loans Program
			 Account of the Administration, out of any money in the Treasury not
			 otherwise appropriated, $1 for loan subsidies and for loan modifications for
			 guarantees authorized under this subsection, to remain available until
			 expended.
				(c)Trust
			 certificates
				(1)IssuanceThe
			 Administrator may issue a trust certificate representing ownership of all or a
			 fractional part of the guaranteed portion of 1 or more third party financings
			 that have been guaranteed by the Administrator under subsection (b). A trust
			 certificate issued under this subsection shall be based on and backed by a
			 trust or pool approved by the Administrator and composed solely of the entire
			 guaranteed portion of third party financings guaranteed by the Administrator
			 under subsection (b).
				(2)Pooling
			 requirements
					(A)Interest
			 rateThe interest rate on a trust certificate issued under this
			 subsection shall be the weighted average interest rate of all third party
			 financings in the pool. There shall be no limit on the difference between the
			 highest and lowest note interest rates on third party financings forming the
			 pool.
					(B)Maturity
						(i)In
			 generalEach pool may include either—
							(I)third party
			 financings with remaining terms to maturity of 15 years or less; or
							(II)third party
			 financings with remaining terms to maturity of more than 15 years.
							(ii)No other
			 limitationsExcept as provided in clause (i), the Administrator
			 may not limit the difference between the remaining terms to maturity of the
			 third party financings forming a pool.
						(C)Size
						(i)In
			 generalIf the amount of the guaranteed portion of any third
			 party financing exceeds $500,000, the Administrator shall, upon request of the
			 pool assembler, divide the amount of the third party financing into individual
			 guarantees no 1 of which exceeds $500,000.
						(ii)Divided
			 financingsNot more than 1 portion of a third party financing
			 that has been divided under this subparagraph shall be included in the same
			 pool. Portions of more than 1 third party financing divided under this
			 subparagraph may be included in the same pool.
						(3)Timely
			 payment
					(A)In
			 generalThe Administrator may, upon such terms and conditions as
			 the Administrator determines appropriate, guarantee the timely payment of
			 principal and interest on a trust certificate issued by the Administrator or an
			 agent of the Administrator under this subsection. A guarantee under this
			 paragraph shall be limited to the principal and interest on the guaranteed
			 portions of the third party financings that comprise the trust or pool.
					(B)PrepaymentIf
			 a third party financing in a trust or pool guaranteed under this paragraph is
			 prepaid, either voluntarily or in the event of default, the guarantee of timely
			 payment of principal and interest on the trust certificates shall be reduced in
			 proportion to the amount of principal and interest the prepaid third party
			 financing represents in the trust or pool. Interest on prepaid or defaulted
			 third party financings shall accrue and be guaranteed by the Administrator only
			 through the date of payment on the guarantee. During the term of a trust
			 certificate issued under this subsection, the trust certificate may be called
			 for redemption due to prepayment or default of all third party financings
			 constituting the pool.
					(4)Full faith and
			 creditThe full faith and credit of the United States is pledged
			 to the payment of all amounts that may be required to be paid under any
			 guarantee of a trust certificate issued by the Administrator or an agent of the
			 Administrator under this subsection.
				(5)Use of
			 agentThe Administrator shall negotiate an amendment to the
			 contract in effect on the date of enactment of this Act with the agent for fee
			 collection for trust certificates issued under section 5(g) of the Small
			 Business Act (15 U.S.C. 634(g)) to collect the monthly fee under subsection
			 (b)(3)(B) of this section. The agent may receive, as compensation for services,
			 any interest earned on a fee collected under this section while in the control
			 of the agent before the time at which the agent is contractually required to
			 remit the fee to the Administrator.
				(6)ClaimsIn
			 the event the Administrator pays a claim under a guarantee issued under this
			 subsection, it shall be subrogated fully to the rights satisfied by such
			 payment.
				(7)Ownership
			 rightsNo State or local law, and no Federal law, shall preclude
			 or limit the exercise by the Administrator of the ownership rights in the
			 portions of third party financings constituting the trust or pool against which
			 a trust certificate is issued under this subsection.
				(8)Central
			 registrationThe Administrator—
					(A)shall provide for
			 a central registration of all trust certificates issued under this
			 subsection;
					(B)shall negotiate
			 an amendment to the contract in effect on the date of enactment of this Act
			 with the agent for central registration of trust certificates issued pursuant
			 to section 5(h) of the Small Business Act (15 U.S.C. 634(h)) to carry out on
			 behalf of the Administrator the central registration functions under this
			 subsection and the issuance of trust certificates to facilitate pooling, under
			 which—
						(i)the
			 agent may be compensated through any of the fees collected under this section
			 and any interest earned on any funds collected by the agent while such funds
			 are in the control of the agent and before the time at which the agent is
			 contractually required to transfer such funds to the Administrator or to the
			 holders of the trust certificates, as appropriate; and
						(ii)the agent shall
			 provide a fidelity bond or insurance in such amounts as the Administrator
			 determines to be necessary to fully protect the interest of the Government;
			 and
						(C)may—
						(i)use
			 a book-entry or other electronic form of registration for trust certificates
			 issued under this subsection; and
						(ii)with the consent
			 of the Secretary of the Treasury, use the book-entry system of the Federal
			 Reserve System.
						(9)SaleThe
			 Administrator shall, before any sale of a trust certificate issued under this
			 subsection, require the seller to disclose to the purchaser of the trust
			 certificate information on the terms, conditions, and yield of such
			 instrument.
				(10)Brokers and
			 dealersThe Administrator may issue regulations relating to the
			 brokering of and dealing in trust certificates sold under this
			 subsection.
				(11)Termination of
			 authorityThe authority of the Administrator to issue trust
			 certificates under this subsection shall terminate on September 30,
			 2010.
				(d)ImplementationNot
			 later than 30 days after the date of enactment of this Act, the Administrator
			 shall issue interim final regulations to carry out this section.
			(e)Lender purchase
			 eligibility
				(1)In
			 generalA lender that made or services a loan guaranteed under
			 section 7(a) of the Small Business Act (15 U.S.C. 636(a)) or a third party
			 financing guaranteed under subsection (b) of this section may purchase and hold
			 all or any part of a loan pool which includes a loan or third party financing
			 made or serviced by the lender.
				(2)No effect on
			 guaranteeA purchase described in subparagraph (A) shall not
			 affect the guarantee of a loan or third party financing in a pool.
				6.Emergency short
			 term fee reductions
			(a)Lender
			 oversight fees
				(1)Temporary
			 reduction in fees
					(A)In
			 generalTo the extent amounts are provided in advance in
			 appropriations Acts, the Administrator shall, in lieu of the fee otherwise
			 applicable under section 5(b)(14) of the Small Business Act (15 U.S.C.
			 634(b)(14)), collect no fee.
					(B)Authorization
			 of appropriationsThere are authorized to be appropriated for
			 salaries and expenses of the Administration relating to examinations, reviews,
			 and other lender oversight activities relating to loans under section 7 of the
			 Small Business Act (15 U.S.C. 636)—
						(i)$10,000,000 for
			 each of fiscal years 2009 and 2010; and
						(ii)such sums as may
			 be necessary for each fiscal year thereafter.
						(2)Report on
			 making fees contingent on performanceNot later than 6 months
			 after the date of enactment of this Act, the Administrator, in consultation
			 with lenders that have made loans guaranteed under section 7 of the Small
			 Business Act (15 U.S.C. 636), shall submit to the Committee on Small Business
			 and Entrepreneurship of the Senate and the Committee on Small Business of the
			 House of Representatives a report regarding the feasibility of assessing annual
			 fees under section 7(a)(23)(A) of the Small Business Act (15 U.S.C.
			 636(a)(23)(A)) in an amount that is contingent on the performance of the
			 lender, including consideration of the meeting the requirement under section
			 7(a)(1) of that Act (15 U.S.C. 636(a)(1)) of providing credit to applicants
			 than cannot obtain credit elsewhere. The report under this paragraph may
			 include proposed legislation.
				(b)Fee
			 reductions
				(1)New
			 7(a) lender definedIn this
			 subsection the term new 7(a) lender means a lender that has not
			 made more than 20 loans guaranteed by the Administrator under section 7(a) of
			 the Small Business Act (15 U.S.C. 636(a)) during the 3-year period ending on
			 the date on which the Administrator determines the fee under section
			 7(a)(23)(A) of that Act (15 U.S.C. 636(a)(23)(A)) for the lender.
				(2)7(a)
			 Loan Fee Reductions
					(A)In
			 generalFor fiscal years 2009
			 and 2010, and to the extent the cost of such reduction in fees is offset by
			 appropriations, with respect to each loan guaranteed under section 7(a) of
			 Small Business Act (15 U.S.C. 636(a))—
						(i)the Administrator shall, in lieu of the fee
			 otherwise applicable under section 7(a)(23)(A) of the Small Business Act (15
			 U.S.C. 636(a)(23)(A)), collect an annual fee in an amount equal to—
							(I)0.25 percent of the outstanding balance of
			 the deferred participation share of a loan made under section 7(a) of the Small
			 Business Act (15 U.S.C. 636(a)) to a small business concern before the date of
			 enactment of this Act; and
							(II).20 percent of the outstanding balance of
			 the deferred participation share of a loan made by a new 7(a) lender to a small
			 business concern; and
							(ii)with respect to each loan guaranteed under
			 section 7(a) of the Small Business Act (15 U.S.C. 636(a)), the Administrator
			 shall, in lieu of the fee otherwise applicable under section 7(a)(18)(A) of the
			 Small Business Act (15 U.S.C. 636(a)(18)(A)), (including any additional fee
			 under clause (iv) of that section 7(a)(18)(A)) collect a guarantee fee in an
			 amount equal to—
							(I)0.75 percent of the deferred participation
			 share of a total loan amount that is not more than $150,000;
							(II)2 percent of the deferred participation
			 share of a total loan amount that is more than $150,000, and not more than
			 $700,000; and
							(III)2.5 percent of the deferred participation
			 share of a total loan amount that is more than $700,000.
							(B)ImplementationIn
			 carrying out this paragraph, the Administrator shall reduce the fees for a loan
			 guaranteed under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) to
			 the maximum extent possible, subject to the availability of
			 appropriations.
					(C)Application of
			 fee reductionsIf funds are made available to carry out this
			 paragraph, the Administrator shall reduce the fees under subparagraph (A) for
			 any loan guarantee or project subject to such subparagraph for which the
			 application is pending approval on or after the date of enactment of this Act,
			 until the amount provided for such purpose is expended.
					(D)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Administrator for each of fiscal years 2009 and 2010—
						(i)$175,000,000 to
			 carry out subparagraph (A)(i);
						(ii)$75,000,000 to
			 carry out subparagraph (A)(ii).
						(3)504 Loan fee
			 and rate reductions
					(A)Fee
			 Reductions
						(i)Fee
			 ReductionsTo the extent the cost of such reduction in fees is
			 offset by appropriations, for any loan guarantee or project for which an
			 application is closed on or after the date of enactment of this Act—
							(I)with respect to
			 an institution described in subclause (I), (II), or (III) of section
			 502(3)(B)(i) of the Small Business Investment Act of 1958 (15 U.S.C.
			 696(3)(B)(i)), the Administrator shall, in lieu of the fees otherwise
			 applicable under section 503(d)(2) of the Small Business Investment Act of 1958
			 (15 U.S.C. 697(d)(2)), collect no fee;
							(II)a development
			 company shall, in lieu of the mandatory 0.625 servicing fee under section
			 120.971(a)(3) of title 13, Code of Federal Regulations, (relating to fees paid
			 by borrowers), or any successor thereto, collect no fee; and
							(III)the
			 Administrator shall, in lieu of the fee otherwise applicable under section
			 503(d)(3) of the Small Business Investment Act (15 U.S.C. 697(d)(3)), collect
			 no fee.
							(ii)Reimbursement for waived fees
							(I)In generalTo the extent the cost of such payments is
			 offset by appropriations, the Administrator shall reimburse each development
			 company that does not collect a servicing fee pursuant to clause
			 (i)(II).
							(II)AmountThe payment to a development company under
			 subclause (I) shall be in an amount equal to 0.5 percent of the outstanding
			 principal balance of any guaranteed debenture for which the development company
			 does not collect a servicing fee pursuant to clause (i)(II).
							(iii)Authorization
			 of AppropriationsThere are authorized to be appropriated to the
			 Administrator for each of fiscal years 2009 and 2010—
							(I)$50,000,000 for
			 the elimination of fees under clause (i)(I);
							(II)$40,000,000 for
			 payments under clause (ii) to offset the elimination of fees under clause
			 (i)(II); and
							(III)$10,000,000 for
			 the elimination of fees under clause (i)(III).
							(B)Rate
			 Reduction
						(i)In
			 GeneralTo the extent that the cost of making an interest rate
			 reduction is offset by appropriations, the Administrator shall pay, on behalf
			 of a small business borrower, an amount equal to 100 basis points of the
			 interest rate required to be paid by the borrower on the amount of the
			 guarantee provided under title V of the Small Business Investment Act of 1958
			 (15 U.S.C. 695 et seq.), if the loan is closed on or after the date of
			 enactment of this Act.
						(ii)Frequency of
			 PaymentThe Administrator shall make a payment under clause (i)
			 on a semiannual basis.
						(iii)Method of
			 paymentThe Administrator may use a central servicing agent to
			 make a payment under clause (i).
						(iv)Notice to
			 Development CompanyThe Administrator shall notify a development
			 company that receives a payment under clause (i) when funds are made available
			 for the rate reduction under clause (i).
						(v)ImplementationA
			 development company that receives a payment under clause (i) shall—
							(I)use the payments
			 solely for the purpose provided; and
							(II)adjust the
			 amount of the monthly payment by the borrower accordingly.
							(vi)Authorization
			 of AppropriationsThere is authorized to be appropriated to the
			 Administrator for each of fiscal years 2009 and 2010, $150,000,000 for payments
			 made under clause (i).
						7.MicrolendingIn addition to any amounts otherwise
			 authorized to be appropriated for such purposes, there are authorized to be
			 appropriated to the Administrator for each of fiscal years 2009 and
			 2010—
			(1)$5,000,000 for
			 direct loans under section 7(m) of the Small Business Act (15 U.S.C. 636(m));
			 and
			(2)$20,000,000 for
			 grants to intermediaries for marketing, management, and technical assistance
			 under section 7(m)(4) of the Small Business Act (15 U.S.C. 636(m)(4)).
			8.Small business
			 investment companiesSection
			 303(b) of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)) is
			 amended—
			(1)by striking paragraph (2) and inserting the
			 following:
				
					(2)Maximum
				leverage
						(A)In
				generalThe maximum amount of outstanding leverage made available
				to any 1 company licensed under section 301(c) may not exceed the lesser
				of—
							(i)300 percent
				of the private capital of the company; or
							(ii)$150,000,000.
							(B)Multiple
				licenses under common controlThe maximum amount of outstanding
				leverage made available to 2 or more companies licensed under section 301(c)
				that are commonly controlled (as determined by the Administrator) and the
				private capital of which the Administrator determines meets the requirements of
				subsection (e) may not exceed
				$225,000,000.
						;
				and
			(2)by striking
			 paragraph (4).
			9.Emergency Small
			 Business Lending Advertising StrategySection 4 of the Small Business Act (15
			 U.S.C. 633) is amended by adding at the end the following:
			
				(i)Emergency Small
				Business Lending Advertising Strategy
					(1)PurposeThe
				purpose of this subsection is to ensure that the Administrator provides
				information to the owners of small business concerns regarding lenders in their
				areas that participate in programs of the Administration and that will allow
				small business concerns to access business capital during a liquidity and
				capital lending shortage.
					(2)Lending
				Advertising StrategyThe Administrator shall develop an emergency
				small business lending advertising strategy to inform small business concerns
				located throughout the United States that loans under this Act are available
				through lenders that participate in programs of the Administration.
					(3)MediaThe
				Administrator shall use print, radio, television, and Internet advertisement,
				where appropriate, to carry out this subsection.
					(4)Effective
				DateNot later than 30 days after the date of enactment of this
				Act, the Administrator shall implement the emergency small business lending
				advertising strategy.
					(5)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this subsection—
						(A)$5,000,000 for
				each of fiscal years 2009 and 2010; and
						(B)such sums as may
				be necessary for each fiscal year
				thereafter.
						.
		10.Tax
			 Provisions
			(a)Extension of
			 temporary increase in limitations on expensing of certain depreciable business
			 assets
				(1)In
			 generalParagraph (7) of section 179(b) of the Internal Revenue
			 Code of 1986 is amended—
					(A)by inserting
			 and
			 2009 after 2008 in the heading, and
					(B)by inserting
			 or 2009 after In the case of any taxable year beginning
			 in 2008.
					(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2008.
				(b)Carryback of
			 certain net operating losses allowed for 5 years; temporary suspension of 90
			 percent AMT limit
				(1)In
			 generalSubparagraph (H) of section 172(b)(1) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(H)5-year
				carryback of certain losses
							(i)Taxable years
				ending during 2001 and 2002In the case of a net operating loss
				for any taxable year ending during 2001 or 2002, subparagraph (A)(i) shall be
				applied by substituting 5 for 2 and subparagraph
				(F) shall not apply.
							(ii)Taxable years
				ending during 2008 and 2009In the case of a net operating loss
				with respect to any eligible taxpayer for any taxable year ending during 2008
				or 2009—
								(I)subparagraph
				(A)(i) shall be applied by substituting 5 for
				2,
								(II)subparagraph
				(E)(ii) shall be applied by substituting 4 for 2,
				and
								(III)subparagraph
				(F) shall not apply.
								(iii)Eligible
				taxpayerFor purposes of clause (ii), the term eligible
				taxpayer means a corporation or partnership which meets the gross
				receipts test of section 448(c) (determined by substituting
				$10,000,000 for $5,000,000 and
				5-taxable-year period for 3-taxable-year period)
				for the taxable year in which the loss arose (or, in the case of a sole
				proprietorship, which would meet such test if such proprietorship were a
				corporation.
							.
				(2)Temporary
			 suspension of 90 percent limit on certain NOL carrybacks and
			 carryovers
					(A)In
			 generalSection 56(d) of the of the Internal Revenue Code of 1986
			 is amended by adding at the end the following new paragraph:
						
							(3)Additional
				adjustmentsFor purposes of paragraph (1)(A), in the case of an
				eligible taxpayer (as defined in section 172(b)(1)(H)(iii)), the amount
				described in clause (I) of paragraph (1)(A)(ii) shall be increased by the
				amount of the net operating loss deduction allowable for the taxable year under
				section 172 attributable to the sum of—
								(A)carrybacks of net
				operating losses from taxable years ending during 2008 and 2009, and
								(B)carryovers of net
				operating losses to taxable years ending during 2008 or
				2009.
								.
					(B)Conforming
			 amendmentSubclause (I) of section 56(d)(1)(A)(i) of such Code is
			 amended by inserting amount of such before deduction
			 described in clause (ii)(I).
					(3)Anti-abuse
			 rulesThe Secretary of Treasury or the Secretary's designee shall
			 prescribe such rules as are necessary to prevent the abuse of the purposes of
			 the amendments made by this subsection, including anti-stuffing rules,
			 anti-churning rules (including rules relating to sale-leasebacks), and rules
			 similar to the rules under section 1091 of the Internal Revenue Code of 1986
			 relating to losses from wash sales.
				(4)Effective
			 dates
					(A)Subsection
			 (a)The amendments made by
			 paragraph (1) shall apply to net operating losses arising in taxable years
			 ending in 2008 or 2009.
					(B)Subsection
			 (b)The amendments made by
			 paragraph (2) shall apply to taxable years ending after December 31,
			 2007.
					11.Troubled
			 AssetsSection 3(9) of the
			 Emergency Economic Stabilization Act of 2008 (division A of Public Law 110–343)
			 is amended—
			(1)in subparagraph
			 (A), by striking and at the end;
			(2)by redesignating
			 subparagraph (B) as subparagraph (C); and
			(3)by inserting
			 after subparagraph (A) the following:
				
					(B)a trust
				certificate issued by the Administrator of the Small Business Administration
				under section 5(g) of the Small Business Act (15 U.S.C. 634(g)), a loan
				guaranteed by the Small Business Administration under section 7(a) of the Small
				Business Act (15 U.S.C. 636(a)), and a trust certificate issued under section
				505 of the Small Business Investment Act of 1958 (15 U.S.C. 697), including an
				underlying debenture, the purchase of which the Secretary determines promotes
				financial market stability;
				and
					.
			
